Citation Nr: 1131736	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  04-22 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for chronic cervical strain. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1992 to June 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office in Los Angeles, California (RO).  In pertinent part of that rating decision, the RO granted service-connection for chronic cervical strain and assigned a 10 percent evaluation, effective from June 22, 2002, and it denied the claims for service connection for lumbar spine disorder and left shoulder disorder. 

The Veteran and his spouse testified during an August 2006 videoconference hearing before the undersigned Acting Veterans Law Judge.  A copy of the hearing transcript was associated with the claims folder. 

The matter on appeal has previously been before the Board twice.  In December 2006, the Board remanded the issues of a higher initial evaluation for chronic cervical strain and service connection for left shoulder disorder and lumbar spine disorder to Agency of Original Jurisdiction (AOJ) for additional development, including obtaining any outstanding records of pertinent treatment and providing the Veteran with a VA examination.  When the matters were returned to the Board in March 2010, it determined that further development was required, and instructed the AOJ to provide the Veteran with a new VA examination and obtain additional medical opinions.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Based on the findings from an August 2010 VA orthopedic examination, the RO, in a March 2011 rating decision, granted entitlement to service connection for left shoulder disorder and lumbar spine disorder and assigned applicable disability ratings and effective dates.  The Veteran has not appealed the rating decision, and these matters are not on appeal.


In an April 2011 correspondence, the Veteran reported that his service-connected lumbar spine disability has worsened and it appears that he seeks to file a claim for a higher evaluation.  At no point in the correspondence did the Veteran articulate his desire to file a notice of disagreement to March 2011 rating, as such a claim for a higher evaluation is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to August 11, 2010, the date of the most recent VA examination report, the Veteran's cervical spine disability was manifested by no more than X-ray evidence of degenerative joint disease with forward flexion greater than 40 degrees and combined range of motion greater than 335 degrees, with no objective evidence of any of the following: painful motion, additional limitation of motion; ankylosis; incapacitating episodes due to intervertebral disc disease; moderate limitation of motion; or muscle spasm. 

2.  Since August 11, 2010, the Veteran's cervical spine disability has been manifested by X-ray evidence of lordosis likely due to muscle spasms.  He has forward flexion greater than 40 degrees and combined range of motion greater than 335 degrees, with no objective evidence of any of the following: painful motion, additional limitation of motion; ankylosis; incapacitating episodes due to intervertebral disc disease; or severe limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation higher than 10 percent for chronic cervical strain prior to August 11, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5290 (2003), Diagnostic Codes 5003, 5237 (2010).

2.  The criteria for an evaluation of 20 percent, and no higher, for chronic cervical strain since August 11, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 5290 (2003), and Diagnostic Codes 5003, 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appeal is from the initial rating assigned with the grant of service connection. The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned.  Regardless, a May 2006 notice letter from the RO properly provided the Veteran notice of the criteria for rating cervical spine strain, as well as further notice on the downstream issue of an increased initial rating, including of what the evidence showed, and why the current rating was assigned.  The Veteran has had ample opportunity to respond/supplement the record.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  During the appeal period, VA provided the Veteran with examinations in February 2003 and August 2010 to determine the severity of his cervical spine disability.  The Veteran provided testimony at an August 2006 hearing.  He has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Increased Initial Evaluation

Disability evaluations are determined by the application of the facts presented to a schedule of ratings that is based on the average impairment of earning capacity caused by a given disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In cases involving the assignment of an initial rating following the award of service connection, VA must address all evidence that was of record from the date of the filing of the claim on which service connection was granted (or from other applicable effective date).  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999). The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.

It is not expected that all cases will show all the findings specified; however, in all instances it is expected that there will be sufficient findings as to identify the disease and the disability there from, and to coordinate the rating with the identified impairment of function.  38 C.F.R. § 4.21.  

At the time the RO granted the Veteran claim for service connection for chronic cervical strain, and assigned a 10 percent evaluation in an April 2003 rating decision, the disability was rated under Diagnostic Code 5290 for cervical strain.  The regulations used to evaluate diseases and injuries of the spine were revised, including the renumbering of the Diagnostic Codes, effective September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 5290)(2003); 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243)(2010).  

The Board notes that when the governing law or regulations change during an appeal, the most favorable version will be applied.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  However, retroactive application of statutes and regulations cannot be construed to have retroactive effect unless their language requires this result.  See Kuzma v. Principi, 341 F.3d 1327, 1328-1329 (2003).  There is no such language in this case.  Also, there is no prohibition of the application of a prior regulation to the period on or after the effective date of a new regulation.  Thus, the rule is that the appellant is entitled to the more favorable of the two versions of a regulation that was revised during his appeal allows application of the prior version of the regulations to the period on or after their effective dates.  See VAOPGCPREC 3- 2000 (April 10, 2000).  See also, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

In accordance with VAOPGCPREC 3-2000, the Board will consider the claim under the old rating criteria for the entire period of the appeal, and the new criteria from the effective date of the revisions (since September 2003). 

Under the old rating criteria, in effect prior to the September 26, 2003 revision, Diagnostic Code 5290 governed limitation of motion of the cervical spine and provided for a 10 percent evaluation is warranted for slight limitation of motion, a 20 percent evaluation is assigned for moderate limitation of motion, and a 40 percent evaluation is assigned for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

The Board observes that the words "slight", "moderate" and "severe" are not defined in the VA rating schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Effective September 26, 2003, the Schedule for Rating Criteria mandated that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  This General Rating Formula assigns disability ratings with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  

Under this formula, a 10 percent disability rating is assigned when there is forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or a combined range of motion of the cervical spine greater than 170 but no greater than 335.  

A 20 percent disability rating is for assignment when there is forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; a combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent disability rating is assigned where there is forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent disability rating is assigned where there is unfavorable ankylosis of the entire cervical spine.  A 100 percent disability rating is assigned where there is unfavorable ankylosis of the entire spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

The Board must also consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate disability rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or misaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59.

Under Diagnostic Code 5003, arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In application of Diagnostic Code 5003, the Court has held that painful motion of a major joint caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10- percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion."  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991); see also 38 C.F.R. § 4.59.

The September 26, 2003 version of the rating criteria includes the same language from the previously revised regulation for rating intervertebral disc syndrome under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  Here, there is no objective evidence of incapacitating episodes or physician prescribed bedrest.  Thus, an evaluation under Diagnostic Code 5243 is not warranted.  

A review of the claims folder shows that during the appeal period the Veteran was afforded two VA examinations in conjunction with his cervical spine disability.  While the claims folder contains the treatment records identified by the Veteran, it does not appear that he has sought any treatment for his cervical spine disability since his period of service. 

The Veteran first underwent a VA spine examination in February 2003.  In that examination report, the examiner noted that the Veteran complained of limitation of motion in his neck, and of radiating pain, tingling and numbness radiating down his arms and fingers.  On physical examination, the examiner observed that the Veteran had a range of motion of 65 degrees with forward flexion and combined range of motion of 355 degrees, without evidence of painful motion or additional limitation of motion due to fatigue, weakness, lack of endurance, or incoordination on repetitive motion.  There was no evidence of radiculopathy or any other neurological impairment. The Veteran's gait and posture were evaluated as normal.  The Veteran did not report any bowel or bladder dysfunction associated with cervical spine disability.  X-ray film revealed no abnormalities.  The Veteran was diagnosed with chronic cervical strain, with residuals of intermittent pain.

In August 2010, the Veteran underwent the second VA examination.  In that examination report, the examiner noted that the Veteran complained of a sharp, moderate pain with heavy excretion that occurred once or twice a year.  He denied any symptoms of radiating pain and any episodes that required physician prescribed bed rest in the last twelve month period.  The Veteran reported working fulltime as a project lead and denied missing any work because of his cervical spine disability.  Physical examination revealed that the Veteran had a range of motion to 45 degrees of forward flexion and a combined range of motion of 340 degrees, without painful motion or additional limitation of motion on repetitive motion.  There was no objective evidence of guarding, painful motion, tenderness, or weakness.  Neurologic evaluation was normal.  X-ray films revealed findings of mild degenerative disc disease, and there was evidence of straightening of the lordosis that might reflect symptoms of muscle spasms.  The examiner diagnosed the Veteran with mild degenerative arthritis of the cervical spine, and he opined that it did not impact the Veteran's occupational functioning or his activities of daily living. 

Additionally, during his August 2006 hearing, the Veteran essentially denied receiving any treatment for his cervical spine disability.

The Board has considered the applicable criteria based on cervical strain and limitation of motion, both prior to and since the September 26, 2003 revision to the regulations on orthopedic disabilities of the spine.  Under either versions of the Rating Schedule, the evidence of record does not show that the Veteran's chronic cervical strain supports the criteria for an evaluation in excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003), and Diagnostic Codes 5003 and 5237 (2010). 

In this regard, the medical evidence for the period prior to the date of August 2010 VA examination report, when applied to the diagnostic criteria as discussed above, show that the assigned 10 percent rating, and no higher, is warranted for that period.  These reports show that, at no point prior to August 11, 2010, has the Veteran's disability been manifested by more than degenerative disc disease, with forward flexion from 65 degrees, combined limited range of motion from 355 degrees. There were no objective findings of any neurological impairment. 

Considering the former version of the rating criteria, these findings do not show more than "slight" level of limitation of motion, as the Veteran consistently demonstrated more than 40 degrees of forward flexion without additional limitation of motion with repetition of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5292 (2003).  Such disability does not equate to a finding of "moderate" limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5290 (2003).  Additionally, the February 2003 VA examination report shows that upon physical examination, there was no evidence of muscle spasms, guarding, painful motion, tenderness, or weakness, and the Veteran's posture and gait were evaluated as normal.  In light of these findings, the Board concludes that a disability evaluation in excess of 10 percent is not warranted under the former Diagnostic Code 5290 for the period prior to August 11, 2010.  See 38 C.F.R. § 4.71a (2003).  

The Board has also considered the Veteran's disability under the revised diagnostic codes pertinent to the cervical spine for the period prior to the date of the August 2010 VA examination report.  The Board finds that the preponderance of the evidence is against the assignment of a disability evaluation in excess of 10 percent for the cervical spine disability under the current Diagnostic Code 5237 for the period prior to August 11, 2010.  See 38 C.F.R. § 4.71a (2010). 

In this regard, the objective findings show the Veteran has forward flexion of the cervical spine ranging from 65 degrees.  These reported findings indicate that the Veteran's forward flexion is well above the minimum requirement for a 20 percent rating (less than 30 degrees of forward flexion).  Also, at no point does the evidence of record show a finding of ankylosis (favorable or unfavorable) or incapacitating episodes due to intervertebral disc disease.  The 10 percent rating appears to include the Veteran's subjective complaints of pain with activities, as noted by the February 2003 VA examiner. 

The Board has considered the radiologic findings from the August 2010 VA examination report that revealed lordosis and the VA examiner felt that it was likely caused by muscle spasms.  With regard to the old criteria, the Board finds that, does not equal more than a slight limitation of motion of the cervical spine.  At no point has the Veteran's limitation of motion warranted a compensable rating assignment as flexion is only limited to 45 degrees and a combined range of motion is limited to 340 degrees, and there was no objective evidence of additional limitation of motion.  See DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.45, 4.71a.  

Under the revised criteria, however, a 20 percent rating under Diagnostic Code 5237 does contemplate muscle spasms that cause an abnormal spinal contour.  Given the radiologic findings from the August 2010 VA examination report, the Board finds that as of the date of that examination, a rating of 20 percent, and no higher, is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010). 

Additionally, higher ratings under Diagnostic Codes 5285 through 5289 are not appropriate without evidence of vertebral fracture causing abnormal mobility or ankylosis of cervical spine.  Finally, with respect to the rating criteria in effect as of September 26, 2003, as there is no ankylosis, limitation of forward flexion to 15 degrees or less, or incapacitation documented, a rating in excess of 20 percent is also not warranted. 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2010).

In short, after a review of all the evidence of record for the entire period under consideration, the Board finds that prior to the date of the August 2010 VA examination an evaluation in excess of 10 percent is not warranted, and since that date a 20 percent evaluation, and no higher, is warranted.  

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture, and with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluations for the Veteran's cervical spine disability are not inadequate.  Evaluations in excess of those assigned are provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflects that those manifestations are not present in this case.  The Board notes that a VA examiner (in August 2010) indicated that opined that the Veteran's cervical spine disability did not impact his occupational functioning or his activities of daily living.  In other words, there is no medical evidence that all employment was precluded.  In this regard, the Board also notes that the Veteran is employed and works fulltime.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, and the evidence does not demonstrate other related factors.  Therefore, referral for extra-schedular consideration in this case is not in order.


ORDER

The Board having determined that the Veteran's chronic cervical strain warrants a 10 percent disability rating prior to August 11, 2010, and a 20 percent disability rating, but not higher, from August 11, 2010, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


